Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing JULIUS BAER FUNDS Julius Baer International Equity Fund Julius Baer International Equity Fund II Julius Baer Total Return Bond Fund Julius Baer Global High Income Fund Julius Baer U.S. Microcap Fund Julius Baer U.S. Smallcap Fund Julius Baer U.S. Midcap Fund Julius Baer U.S. Multicap Fund Julius Baer Global Equity Fund Inc. (collectively, the Julius Baer Funds) Supplement dated September 12, 2008 to the Prospectus and Statement of Additional Information, each dated February 29, 2008, each as may be revised or supplemented from time to time Effective October 13, 2008, the name of the fund family will change from Julius Baer Funds to Artio Global Funds. Thus, all references to Julius Baer Funds and www.us-funds.juliusbaer.com are replaced with Artio Global Funds and www.artiofunds.com, respectively. Effective October 13, 2008, the name of the Julius Baer Investment Funds will change to Artio Global Investment Funds, and all references to the Julius Baer Investment Funds will change as such. Effective October 13, 2008, the names of the following Funds will change, and all references to each respective Fund will be replaced, as shown below 1 : Old Fund Name New Fund Name Julius Baer International Equity Fund Artio International Equity Fund Julius Baer International Equity Fund II Artio International Equity Fund II Julius Baer Total Return Bond Fund Artio Total Return Bond Fund Julius Baer Global High Income Fund Artio Global High Income Fund Julius Baer U.S. Microcap Fund Artio U.S. Microcap Fund Julius Baer U.S. Smallcap Fund Artio U.S. Smallcap Fund Julius Baer U.S. Midcap Fund Artio U.S. Midcap Fund Julius Baer U.S. Multicap Fund Artio U.S. Multicap Fund Julius Baer Global Equity Fund Inc. Artio Global Equity Fund Inc. 1 The changes noted above reflect a change in name only. The ticker symbols, CUSIPs and tax identification numbers for the Julius Baer Funds will remain the same.
